FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 4, 2021

                                        No. 04-20-00125-CV

                                      PAY AND SAVE, INC.,
                                           Appellant

                                                 v.

                                         Roel CANALES,
                                             Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-16-371
                            Honorable Baldemar Garza, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice


           Appellant's Motion to Reconsider Denial of Oral Argument is DENIED.



           It is so ORDERED March 4, 2021.


                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT